Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/21, 4/5/21 and 12/2/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Remarks on priority to US Application No. 15/852,346
Examiner makes note that the present application is a divisional of parent application 15/852,346, in which the subject matter claimed/patented is of a different inventive concept, thus negating any necessary double patenting rejections.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Barfield, Jr. et al. (US 2015/0213555), Olabiyi et al. (US 2018/0053108) and DeRuyck et al. (US 20160046298) do not teach nor suggest in detail the limitations of  “activate an interior sensor on a vehicle operated by an elderly driver to obtain first data relating to an internal environment within the vehicle; activate an exterior sensor on the vehicle to obtain second data relating to external surroundings outside the vehicle; generate a current driver fingerprint for the elderly driver representing a current driving status based on an analysis of the first and second data; retrieve a historical driver fingerprint for the elderly driver representing historical-driving-related information for the elderly driver; compare the current driver fingerprint with the historical driver fingerprint and data describing aggregated driving skills of a group of elderly drivers to identify a rate of degradation of driving ability associated with the elderly driver; and generate a driving analysis report predicting potential risks associated with the elderly driver in response to the rate of degradation” as recited in Independent claim 8 (and similarly in independent claims 1 and 15) . Barfield teaches a system where a single driver behavior prediction model is used to calculate a specific model at a given time using the driver behavior model and the current driver and traffic patterns. Similarly, Olabiyi and DeRuyck also teaches similar systems, wherein neural networks are used to constantly train an existing driver behavior model and an instant model is generated at the time a comparison is made between the driver behavior model and the current driver and traffic patterns. Whereas, as stated above, Applicant’s claimed invention is towards a system that can generate a current driver fingerprint for the elderly driver representing a current driving status based on an analysis of the first and second data (images from an interior and exterior camera), retrieve a historical driver fingerprint for the elderly driver representing historical-driving-related information for the elderly driver; compare the current driver fingerprint with the historical driver fingerprint and data describing aggregated driving skills of a group of elderly drivers to identify a rate of degradation of driving ability associated with the elderly driver; and generate a driving analysis report predicting potential risks associated with the elderly driver in response to the rate of degradation. 
Furthermore, the underlined claim limitations in claims 1, 8 and 15 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such 
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481